Name: Decision of the EEA Joint Committee No 19/95 of 5 April 1995 amending Annex IV (Energy) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  energy policy;  oil industry;  economic policy;  trade
 Date Published: 1995-07-08

 Avis juridique important|21995D0708(01)Decision of the EEA Joint Committee No 19/95 of 5 April 1995 amending Annex IV (Energy) to the EEA Agreement Official Journal L 158 , 08/07/1995 P. 0040 - 0041DECISION OF THE EEA JOINT COMMITTEE No 19/95 of 5 April 1995 amending Annex IV (Energy) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof,Whereas Annex IV to the Agreement was last amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1);Whereas Directive 94/22/EC of the European Parliament and of the Council of 30 May 1994 on the conditions for granting and using authorizations for the prospection, exploration and production of hydrocarbons (2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1 The following point shall be inserted after point 11 (Council Directive 92/75/EEC) in Annex IV to the Agreement:'12. 394 L 0022: Directive 94/22/EC of the European Parliament and of the Council of 30 May 1994 on the conditions for granting and using authorizations for the prospection, exploration and production of hydrocarbons (OJ No L 164, 30. 6. 1994, p. 3).`.Article 2 The texts of Directive 94/22/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3 This Decision shall enter into force on 1 July 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee.Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 April 1995.For the EEA Joint CommitteeThe PresidentP. BENAVIDES(1) OJ No L 160, 28. 6. 1994, p. 1.(2) OJ No L 164, 30. 6. 1994, p. 3.